DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species B, C, D, and F, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/26/21.
Applicant's election with traverse of species A in the reply filed on 5/26/21 is acknowledged.  The traversal is on the ground(s) that species A and E should be combined into a single species.  This is found persuasive because and species A and E have been combined into a single elected species, species B, C, D, and F have been withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11, 19, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Yang et al. (US 8,052,162 B2).

With respect to claim 2, both the first and second arms straddle said connection portion, as shown in figures 6 and 7.
With respect to claims 3 and 4, both the first and second arms have a pair of lugs spaces apart defining an engagement groove for straddling the connecting portion for pivotally attaching, as shown in figures 6 and 7.
With respect to claim 5, said second arm is pivotally attached to a middle section of said connecting portion, as shown in figure 6.
With respect to claim 6, said connecting portion has pin holes for receiving pins 13, 14, said pins extending through said lug holes, as shown in figure 6.
With respect to claims 11 and 19, a mounting bracket 1 is connected to a bottom surface of a vehicle frame, said bracket pivotally connected to the first ends of said arms, as shown in figures 4 and 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., as applied to claim 1 above, and further in view of Ross et al. (US 7,621,546 B2).
Yang et al. does not disclose a cushioning member on either arm.  Ross et al. discloses arm cushions 68, 70 for dampening said arms 30, 32, as shown in figures 5 and 6.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cushions of Ross et al. into the system of Yang et al. in order to cushion the arms when retracting the running board.
	
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697.  The examiner can normally be reached on Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/               Primary Examiner, Art Unit 3618